AO 72A
(Rev. 8/82)

 

In the Anited States District Court
For the Southern District of Georgia

Wapcross Division
DONTA LEE THOMAS, *
*
Plaintiff, ms CIVIL ACTION NO.: 5:18-cv-8

*

Vv. *

*

CHRIS ROSAR, *
Ba

Ba

Defendant.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. Plaintiff did not file Objections
to this Report and Recommendation. Accordingly, the Court
ADOPTS the Magistrate Judge’s Report and Recommendation,
DISMISSES without prejudice Plaintiff’s Complaint, DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal, and DENIES Plaintiff in forma pauperis

status on appeal.

SO ORDERED, this Lo day of A cen , 2019.
‘ /

 

 

HON. ALISA GODBEY HOOD, JUDGE
UNIZED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 
